DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions
Applicant’s election without traverse of group II (claims 21-30) in the reply filed on 2022-01-05 is acknowledged.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-01-13, 2020-04-30, 2020-05-13, 2020-10-27, 2021-01-11, 2021-04-23, 2021-05-10, 2021-07-23, 2021-09-22, and 2021-11-19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 are rejected on the ground of nonstatutory double patenting over the following US Patents:
U.S. Patent No. 10073962, which is directed towards reducing card processing time by an access device providing a user device with false information about the status of authorization and a cryptogram to reset the user device.  The access device then performs the rest of the authorization without the user device.
U.S. Patent No. 10572646, which is directed towards reducing card processing time by an access device providing a user device with false information about the status of authorization and a cryptogram to reset the user device.  The access device then performs the rest of the authorization without the user device.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are anticipated by the claims of the issued parent patents.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 21 recites the limitation “after completing communications with the access device, being removed from the access device, wherein …”, and it is: 1) unclear what is removed from the access device, and 2) unclear whether an action is being positively recited.  The Examiner recommends the amendment “removing, after completing communications with the access device, the user device from the access device, wherein …”.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Allowable Subject Matter
Claims 21-30 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and if the nonstatutory double patenting rejection is traversed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  Specifically, the Examiner finds that, based on an updated search, the instant Application is allowable for partially the same rationale as the parent applications (15171982, now US Patent 10073962; and 16030735, now US Patent 10572646).

Hill et al. (US Pre-Grant Publication No. 20070118483-A1, hereinafter “Hill”) teaches decreasing the processing time for a contactless card transaction.  In particular, a card transmits records to the reader such that the card may be removed from the range of the reader and is not required to remain within range of the reader while an offline authorization is performed.  Further, the reader may generate an online authorization request with a received offline cryptogram; See e.g. [0038]-[0043].

VISA (“Quick Chip for EMV®”, <https://www.visa.com/chip/merchants/grow-your-business/payment-technologies/credit-card-chip/docs/quick-chip-guide.pdf>, 2016-April-18, hereinafter “VISA”) teaches speeding up chip card transactions by enabling a user to remove their card before an authorization response is received and by generating a cryptogram without a final sale amount.

Bonalle et al. (US Pre-Grant Publication No. 20080110977-A1, hereinafter “Bonalle”) teaches a battery-powered magnetic striped card that is able to provide an encrypted 

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention as a whole.  For example, Hill-VISA-Bonalle in combination do not disclose “receiving, by the user device, from the access device, a message informing the user device that the transaction is completed, even though authorization has not yet taken place, or a message informing the user device that transaction authorization will be deferred or declined because online authorization is not available, even though online authorization is available; completing, by the user device, communications with the access device; and after completing communications with the access device, being removed from the access device, wherein the access device allows the user device to be removed from the access device after completing communications with the user device and before an authorization response message for the transaction is received from an authorizing entity computer”, within the context of the claimed invention as a whole, as recited in claim 21.
Although Hill discloses reducing an interaction time for a contactless transaction by having a reader generate an online request with an offline cryptogram such that a card that provided the cryptogram is not required to remain within range of the reader while online authorization is requested and performed, Hill does not disclose contact communication nor receiving a message at the card informing the card at that the transaction is completed, even though authorization has not yet taken place, or that transaction authorization will be deferred or declined because online authorization is not available, even though online authorization is Hill may require a second contactless transaction that occurs following the request for online authorization, whereas the claimed invention device allows the user device to separate from the access device after completing communications with the user device and before an authorization response message for the transaction is received from an authorizing entity computer.
The Examiner notes that VISA discloses a flyer for what is apparently the branding and news of the claimed invention, which discloses speeding up chip card transactions by enabling a user to remove their card before an authorization response is received and by generating a cryptogram without a final sale amount; however, VISA does not provide sufficient information to anticipate the claimed invention.
Finally, Bonalle discloses a computerized card that programs its magnetic stripe with an encrypted authentication code that may be provided to a magnetic stripe reader (e.g. claimed contact and provision of a cryptogram that can be used in an authentication/authorization procedure).  However, there is no receiving, from the card reader, a message at the card informing the card that the transaction is completed, even though authorization has not yet taken place, or that transaction authorization will be deferred or declined because online authorization is not available, even though online authorization is available, in a manner as required by the claimed invention.  As an aside, the Examiner notes that the claimed invention does not require a card and card reader (except when explicit in dependent claims), but merely two different devices.  The Examiner merely refers to the claimed “user device” and “access device” as a “card” and “card reader” respectively for clarity in visualization with respect to understanding the reasons for allowance and aspects of novelty.  Regardless, the Examiner 
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “receiving, by the user device, from the access device, a message informing the user device that the transaction is completed, even though authorization has not yet taken place, or a message informing the user device that transaction authorization will be deferred or declined because online authorization is not available, even though online authorization is available; completing, by the user device, communications with the access device; and after completing communications with the access device, being removed from the access device, wherein the access device allows the user device to be removed from the access device after completing communications with the user device and before an authorization response message for the transaction is received from an authorizing entity computer”, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491